      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 1 of 24. PageID #: 236




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19 CR 00035
                                                   )
                Plaintiff,                         )   JUDGE SOLOMON OLIVER, JR.
                                                   )
        v.                                         )
                                                   )
 DEMETRIUS N. PITTS,                               )   GOVERNMENT'S SENTENCING
                                                   )   MEMORANDUM
                Defendant.                         )


       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney for the Northern District of Ohio, and Michelle M. Baeppler, Assistant

United States Attorney, and hereby submits this sentencing memorandum. For the reasons

described below, the government recommends that the Court sentence the Defendant, Demetrius

Pitts, to 168 months of imprisonment and a lifetime period of supervised release. This

sentencing recommendation is consistent with the agreement of the parties.

I.     PROCEDURAL BACKGROUND AND FACTS

Defendant Demetrius Pitts was convicted after entering guilty pleas to counts 1, 2, and 3 of a

Superseding Indictment charging him with Attempting to Provide Material Support to a Foreign

Terrorist Organization, Making Threats against the President of the United States, and Making

Threats against Family Members of the President of the United States. Pitts entered a plea

pursuant to a binding plea agreement, wherein the parties agreed to recommend to the Court a

sentence of imprisonment of 168 months, or 14 years, and a period of lifetime supervised release.

The evidence showed that from in or around February 13, 2018, to July 1, 2018, Pitts attempted

to provide material support and resources to al Qaeda, a foreign terrorist organization.
      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 2 of 24. PageID #: 237



       Pitts was active and vocal online in voicing his support for al Qaeda and other terrorist

organizations. Eventually, in early to mid-2018, Pitts met up with an undercover employee

(UCE) of the federal government and shared his intentions and desires to commit acts of

terrorism here in the United States. During his interactions with the UCE, Pitts expressed hatred

for the United States, in particular its military, military policy and involvement in the Middle

East. This hatred of the U.S. Military appears to be the genesis of Pitts’ terroristic desires and

intentions.

       Pitts terroristic desires were years in the making. On December 31, 2015, a Facebook

profile for Abdur Raheem Rafeeq (which was ultimately determined to be PITTS) came to the

FBI’s attention after RAFEEQ sent a private Facebook message to “The Craig Sewing Show,” a

California-based political commentary program, stating: “Fuck America and there arm[sic]

forces. The USA will be destroy. Allahu Akbar.”

       On January 25, 2017, Pitts used his Facebook account Abdur Raheem Rafeeq to

comment on pictures believed to be from a jihad training camp. Pitts posted, "We as Muslim

need to start. Training like this everyday. We need to known how to shoot guns. Throw hand

grenades hand to hand combat. How survey out in the woods. Look at the bed blue eyed devils.

They teach their little dogs on how to shoot and Hunt. If you fear death. Then don't say you love

Islam. The Rasool saw said. We should always be prepared to fight in the name of Allah Akbar.

All cowards stay home. Walsalaam. Abdur Raheem sahl Rafeeq. Allahu Akbar Allahu Akbar

Allahu Akbar."

       In July 2017, on a social media platform, Pitts expressed a desire to recruit people to kill

Americans that were against Muslims and also stated he would have no remorse if he killed in

the name of religion.




                                                  2
        Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 3 of 24. PageID #: 238



          From September 2017 through April 2018, FBI Cincinnati’s 1 investigation revealed that

Pitts was willing to conduct a U.S. based attack and was willing to join a FTO. Investigation

revealed that in February 2018, Pitts expressed interest in joining al Qaeda, and training overseas

and returning to the U.S. to conduct an attack.

          In April 2018, Pitts stated a desire to target members of the U.S. military that had killed

Muslims overseas.

          With time, Pitts’ appetite and desire to carry out a terrorist attack grew. The evidence

proved that Pitts was not merely an unsophisticated, online al Qaeda supporter who never

attempted to put his beliefs into action. Instead, Pitts engaged in conduct in an effort to put his

plan for a terrorist attack into action.

          On June 15, 2018, PITTS met with a UCE in Willoughby, Ohio, and had a conversation

with him/her wherein Pitts again talked about killing. 2 The following is an excerpted portion of

conversation that occurred during the recorded meeting:

          DP:     I told you my favorite thing is head, hand, hand. You take the head…

          UCE: The three H’s right.

          DP:     Yeah, one two three. You take the head and the three hands and that’s how you
                  make your statement. You send it straight to ‘em. The person’s head and his and
                  his two hands. And they know right off the bat, boy these people ain’t playing.

          UCE: Can you imagine the fear that that would strike in the hearts. I mean that would
               spread through the millions.

          DP:     Oh yeah. And I’m not-I’m not scared to do it. That’s how I would send Donald
                  Trump back. Head, hand, hand that and I be like. I wouldn’t leave no type of
                  message or nothing. It would be self-explanatory. It’d be a message. It’d be like
                  whoever we messing with…


1
    The investigation of Pitts’ activities began in Cincinnati when Pitts was residing in that area.
2
 The UCE was introduced to Pitts because Pitts had expressed a desire to meet with an al Qaeda
“brother.”


                                                    3
      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 4 of 24. PageID #: 239




       UCE: Right, right.

       DP:     is not playing with us. Yeah and then you send them another one every week.

       UCE: Right.

        DP:    One of they one of they, um public there come another one they like wait a
               minute, whoever this is, he after us.

Later in the meeting, Pitts and the UCE began to discuss more specific targets to attack.

       DP:     Like you gotta wanna blow up marathons and stuff. No, no, no you dumb nuts.

       UCE: Yeah.

       DP:     Leave them sports places alone. Allah said don’t-he said kill those you in the war
               with.

       UCE: Right.

       DP:     These people ain’t got nothing to do with it.

       UCE: Right. Plus you look at the Boston Marathon, they only killed three people. Come
            on.

       DP:     And nobody who was of the government.

       UCE: Right, right, right. So that’s the-that’s the trick right? So you’re right because if
            we’re gonna go after our real enemies you know, the officials like you’re saying,
            like you know the government officials, um the trick is, is when they’re inside
            their building they got their big fortresses of government buildings.

       DP:     Right.

       UCE: You know. Where they got their own metal detectors and all that. It’s not just the
            White House that-that have all those…

       DP:     It’s all of ‘em.

       UCE: Security guards.

       DP:     You wanna hit places, hit some of these army bases.

       UCE: Yeah.




                                                4
      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 5 of 24. PageID #: 240



       DP:    Okay I ain’t-I ain’t mad at you when you hit them.

       UCE: Yeah, yeah.

       DP:    Hit them, kill them.

       UCE: Yeah, yeah.

       DP:    Okay now that’s-now that’s a point for us.

       UCE: So.

       DP:    But when y’all go blow up stupid shit…

       UCE: Right.

       DP:    Then y’all just took the points all the way down.

       Later in the conversation, Pitts expressed his desire to kill a member of the United States

military:

       DP:    The ones I would kill off and stuff like that would be the Marines. ‘Cause that’s

       all they-they already know what they gonna do. The Marines.

       On June 22, 2018, Pitts met with the UCE in Walton Hills, Ohio. Pitts suggested

launching an attack in Cleveland for al Qaeda during the July 4 holiday. The following is an

excerpt of the conversation between Pitts and the UCE:

       DP:    I’m trying to figure this out. I’m trying to figure out something that would shake
              them up on the 4th of July.

       UCE: Alright.

       DP:    See I-I that’s why I like chess.

       UCE: Ahhh.

       DP:    That’s why I like chess. Um but I…

       UCE: 4th of July.

       DP:    Got a good one for ‘em.



                                                 5
Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 6 of 24. PageID #: 241




 UCE: You know that’s when uh they have like the 4th of July, the parades.

 DP:    The firecrackers.

 UCE: The firecrackers.

 DP:    Oh yeahhh.

 UCE: Firecrackers.

 DP:    Let’s see, let now, hold up listen.

 UCE: Alright.

 DP:    You gotta pay attention.

 UCE: Alright, alright.

 DP:    Let’s see. Alright.

 UCE: 4th of July.

 DP:    What would what would hit them in the core? Blow up in the, have a bomb to
        blow up at the 4th of July parade.

 UCE: Okay.

 DP:    You taking out, taking out all sides. You gotta sit up from, from the uh, you gotta
        wait ‘til the parade start where, where it gets into motion.

 UCE: Okay.

 DP:    And then once it get to the heart of the city.

 UCE: Yeah.

 DP:    You blow it up from there and you have blow it up in three sections.

 UCE: Alright.

 DP:    Only thing about it. They got cameras in places you got, oh man that’s thing about
        all these damn cameras. They got cameras everywhere.

 UCE: Yeah.




                                           6
      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 7 of 24. PageID #: 242



       Later in the conversation Pitts suggested detonating the bomb on July 4th, once night fell:

       DP:     What time is they fireworks?

       UCE: It’s at night. I think they start um, ‘cause it doesn’t get dark, the sun goes down
       like mugrib (Islamic sunset prayer) is still at about nine so it’s like the fireworks usually
       start about ten.

       DP:     That might be a good time to hit ‘em. Oh look night they can’t see nobody. You
               ever realize that? Nobody can just see. Everybody can just mix in the crowd.
               Everybody. That’s probably one of the best times. Cause remember the uh, them
               little remote cars…

       UCE: Alright so we got.

       DP:     [inaudible] that sounds even better.

       As the conversation progressed, Pitts and the UCE “Googled” a map of downtown

Cleveland, where Pitts determined an explosive device would have the most “impact.” After

learning the fireworks would be launched from or near Voinovich Parks, Pitts exclaimed, “Oh

there you go. Oh yeah.” Pitts was further pleased that also located near Voinovich Park is the

United States Coast Guard Station, the United States Army Corps of Engineers, and the

Celebreeze Federal Building.

       The June 22, 2018, meeting between Pitts and the UCE concluded with Pitts indicating to

the UCE that he would travel to downtown Cleveland soon to conduct surveillance of Voinovich

Park and the U.S. Coast Guard station for the purpose of taking photographs and videotape

footage. Pitts indicated that the footage would then be transferred, via an intermediary, to the al

Qaeda “brothers.” Pitts also expressed a desire, while downtown Cleveland, to take a U.S. Coast

Guard tour and gain as much information as he could about the layout of the facility.

       On June 26, 2018, Pitts contacted the UCE via text message. In these text messages, Pitts

relayed to the UCE that he had completed the reconnaissance of the designated downtown




                                                 7
      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 8 of 24. PageID #: 243



Cleveland spots and that he desired to “destroy the government.” 3 Pitts also indicated in these

text messages that he intended to travel to Philadelphia, Pennsylvania, to conduct

reconnaissance, as Philadelphia is his hometown and he knows it best. Pitts indicated that it was

his “job” to “go look at the base of the ground,” and that it was up to other “brothers” to

complete the other parts of the job.

       Later on June 26, 2018, Pitts and the UCE spoke on the telephone. During the

conversation, the UCE questioned Pitts as to whether the al Qaeda brothers should continue

building the bomb for the Cleveland location and the July 4th holiday, given that Pitts intended to

go to Philadelphia to conduct reconnaissance in furtherance of a terrorist attack. Pitts responded,

“keep building.”

       During the morning hours of June 27, 2018, a confidential human source (CHS) met with

Pitts at a predetermined location in Maple Heights, Ohio. The purpose of the meeting was for

Pitts to turn over a phone containing reconnaissance photos and videos to the CHS, so the CHS

could in turn provide the photos and videos to the al Qaeda brothers. Pitts gave the CHS the

phone. Shortly thereafter, on June 27, 2018, Pitts sent a text message to the UCE thanking the

UCE. Pitts also asked the UCE, “…what did the brothers say about the photo?” The UCE

responded, “I haven’t talked to the bro yet. He has to get to a safe place before he looks at it.”

       On June 27, 2018, Pitts reached out to the UCE because he wanted to take him/her

around downtown Cleveland to point out worthy targets for a terrorist attack. Later in the day on

June 27, the UCE met with Pitts in Maple Heights, Ohio and drove him to downtown Cleveland

to talk about the reconnaissance Pitts had done the previous day. The meeting between Pitts and



3
 FBI surveillance on this date observed Pitts walking north on East 9th Street in downtown
Cleveland toward Lake Erie, while simultaneously using a phone to take photos and/or video.


                                                  8
      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 9 of 24. PageID #: 244



the UCE lasted approximately two and half hours. During this meeting, Pitts and the UCE

discussed the impending July 4th bombing:

       DP: They getting’ they preparations started and I’m gonna come back down here on
       my own. Lemme see – bang – bang – bang – bang – I’m comin’ back down on the third.

       UCE: Okay.

       DP:     So before the fourth of July.

       UCE: Okay. Alright. Alright. Alright, so –

       DP:     And I’m gonna over – and I’m gonna do a check around a full full full walk
               around. I’m gonna make that my whole day. Now you tell the Brothers and them
               now I am gonna need a little finance for that day.

       UCE: Alright.

       DP:     Cuz I’m gonna spend that whole day down here walking to where how to uh – the
               route goin’ go, everything.

       UCE: Alright, well. Let me know what you think, what you think that’s gonna take.

       DP:     Well why – why I said that then I can peek security. It’s always good for me to
               peek the security.

       UCE: Right.

       DP:     Take a look at it and how things goin’ go wit’ things that walk up and down and
               video everything. So this’ll be the phone – that’ll be the phone me and you
               transfer back and forth for the video.

       UCE: Alright.

       DP:     Cuz – cuz we’re not sendin’ nothin’ to nobody. We’re jus’ takin’ pictures, takin’
               video. And then once we finish it, we take and delete it and then when after we
               figure that I don’t need the phone no more, I’m gonna destroy the phone cuz I
               know how I’m gonna destroy it.

       UCE: Okay.

       Later in the same conversation, Pitts expressed a desire to pack a car filled with

explosives near the parade, as opposed to his original idea of remote control cars filled with

bombs, because a car packed with explosives would take less time and training and still




                                                 9
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 10 of 24. PageID #: 245



accomplish the same end. Pitts further told the UCE that he would come back to downtown

Cleveland on July 2nd or 3rd to conduct additional reconnaissance:


       DP:     That’s why I said I’m going down there the 2nd and the 3rd by myself.

       UCE: Alright. Because we gotta have this lined up.

       DP:     That’s why I’m not going down by the naval base this time. I’m walking the
               parade route, where they going.

       UCE: Alright.

       DP:     I might find another pick, but that point is guaranteed. That’s the one we want.

       UCE: Alright. But we do – we gotta prioritize a pick so we’re working towards –

       DP:     Right there in front that construction spot.

       UCE: Alright – construction spot.

       DP:     They got – they got gas machines over there. They gotta use the torches.

       UCE: Okay. Alright.

       DP:     Oh man that’s it.

At the end of the meeting, Pitts gave the UCE another phone, which Pitts also used to record

reconnaissance photos and videos, so that the UCE could in turn provide it to al Qaeda brothers

to be used for targeting. Pitts and the UCE came upon the U.S. Coast Guard Cleveland Station,

Cleveland Harbor (East 9th Street, Cleveland, Ohio) and saw a white, work van that was believed

to be involved in an ongoing construction project at the Coast Guard Station. Pitts told the UCE

that “the brothers” should use a white van and fill it with explosives and park it in the specific

spot he showed the UCE. Pitts recorded via video this location. Pitts also stated that he wanted

to be strictly a planner of attacks for the brothers and talked about going to Philadelphia,

Pennsylvania and doing reconnaissance for an attack there.




                                                 10
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 11 of 24. PageID #: 246



        On June 28, 2018, one of the phones used by Pitts was searched pursuant to a duly

authorized warrant. A forensic examination of this phone, revealed two bayah (pledge of

allegiance) videos recorded by Pitts, wherein Pitts discussed destroying, killing and annihilating

the disbelievers.

        Also recovered on the phone used by Pitts were reconnaissance photographs of various

locations in downtown Cleveland taken by him, including the United States Coast Guard Station,

the Rock and Roll Hall of Fame, the Anthony J. Celebreeze Federal Building, and the Cleveland

Harbor. Additionally, located on the phone were four videos of locations in downtown

Cleveland taken by him. The videos capture Pitts walking down East 9th Street in Cleveland

pointing out potential targets such as the Celebreeze Federal Building, Coast Guard Station, and

St. John’s Cathedral. The videos were narrated by Pitts and include comments about the kuffar

(disbelievers), avoiding detection, “the wicked Catholics, Jews all of them,” and taking St.

John’s Cathedral “off the map.”

        On June 28, 2018, the UCE placed two calls to Pitts. The UCE first informed Pitts “the

brothers” wanted him to search for a vehicle, and provide images and pricing information for the

operation. Pitts accepted the task and stated, “I’m already on it.” Pitts reiterated his role in

supporting “the brothers” by providing logistical assistance, surveillance, and target

identification.

        During a second call on June 28, 2018, the UCE and Pitts continued their discussion

regarding the purchase of a vehicle for the purpose of placing a bomb in it. Pitts stated that

purchasing a vehicle from dealerships, tire shops, or auto repair businesses would be difficult due

to the requirements of providing a driver’s license and title registration. Instead, Pitts first

suggested that Pitts locate a vehicle at a “chop shop” to facilitate an illicit vehicle transition for




                                                   11
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 12 of 24. PageID #: 247



cash (thus eliminating any record of the sale and evading detection by law enforcement).

Thereafter, the UCE recalled a previous conversation wherein the UCE and Pitts had discussed

using a straw purchaser to reduce suspicion and improve the likelihood of operational success.

Pitts acknowledged and stated he located a used Honda Accord sedan for a purchase price of

$1400.00 USD. Pitts subsequently stated he could likely locate a used van for approximately

$3500-$4000 USD. The Pitts and the UCE then discussed the purchase of a Sport Utility

Vehicle (SUV), as opposed to a van, because these vehicles would arouse less suspicion from

law enforcement. At the end of the call, Pitts indicated he would search for several vehicles and

provide images and pricing information to the UCE on June 29, 2018.

       On June 29, 2018, a second phone used by Pitts was searched, pursuant to a duly

executed search warrant. An initial forensic review revealed an approximately seven and a half

minute video that was filmed on June 27, 2018, of downtown Cleveland that captures the

Cleveland Harbor, the Rock and Roll Hall of Fame and U.S. Coast Guard Station. The video is

narrated by Pitts.

       On June 30, 2018, the UCE called Pitts and told Pitts that the attack Pitts planned in

Cleveland for July 4th was a “go” and that the al Qaeda brothers were happy with Pitts’ plan for

Cleveland. The UCE, speaking in previously established code words, confirmed with Pitts that

there would indeed be a large explosion in front of the U.S. Coast Guard Station in Cleveland on

July 4. The UCE explicitly stated that the attack will be on behalf of al Qaeda and Pitts

acknowledged. Pitts expressed to the UCE that Pitts needed to meet in person with the UCE in

order to obtain a new telephone for Pitts’ travel to Philadelphia to continue his planning for al

Qaeda. Pitts stated he had a target in mind in Philadelphia, but would not discuss this over the




                                                 12
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 13 of 24. PageID #: 248



phone, but rather would discuss this in person. Pitts also discussed possibly traveling to San

Francisco to conduct additional targeting and reconnaissance on behalf of al Qaeda.

        On July 1, 2018, at approximately 9:25 a.m., Pitts and the UCE met at a location in

Garfield Heights, Ohio. The purpose of this meeting was for Pitts to explain to the UCE his plan

for Philadelphia. During this meeting Pitts showed the UCE a map of Philadelphia and pointed

out multiple landmarks that were worthy targets for bombing. Pitts told the UCE that he planned

on traveling to Philadelphia for the purpose of conducting reconnaissance for a future attack in

Philadelphia. Pitts identified for the UCE those buildings he believed to be worthy of attack.

Pitts also stated that a truck bomb packed with explosives, such as the one used in Oklahoma

City would be the best way to cause maximum damage. The UCE pointed out to Pitts that there

would be people inside when the bombs were detonated and that there would be human carnage.

Pitts replied, “I don’t give a s--t.” Pitts also stated that the “goody spot” for a terrorist attack was

the Federal Building in Philadelphia and that he wanted to “hit ‘em in the gut.” Pitts was again

reminded by the UCE that people would die and that body parts would be flying around. Pitts

responded, “I don’t care,” and that he had “no regrets,” would still be able to “go to sleep,” and

“I don’t give a f--k.” Pitts was repeatedly reminded that these targeted attacks in both Cleveland

and Philadelphia that Pitts was assisting in facilitating were at the behest of al Qaeda. Pitts

acknowledged this. Later in the meeting, Pitts noted that he had “sixty-one days to get things in

order in Philly.” Pitts was also shown the remote control car by the UCE during this meeting.

Pitts told the UCE that he liked the car. The UCE asked Pitts if he thought the car would work in

an attack. Pitts responded, “hell yeah.” Pitts told the UCE that he believed the BB’s should be

replaced with pieces of cut up metal, because “if BB’s hit you, you can still live, but if shrapnel

hits you— it will tear you up.” Pitts suggested to the UCE that the remote control car be used as




                                                  13
        Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 14 of 24. PageID #: 249



a distraction and rolled underneath a police car or federal agent car and detonated, and that the

larger bomb then be detonated. Pitts also suggested to the UCE that these remote control cars

packed with explosives be given to the children of military personnel to play with at the parade,

so that the children would unwittingly detonate the bombs. Pitts also suggested to the UCE that

the children of military personnel be given the cars as “gifts,” so that the children could take the

cars home and unwittingly blow up their own houses. The meeting ended with the arrest of Pitts.

II.      PSR OBJECTIONS

         The government has one outstanding objection to the Presentence Report (“PSR). The

government objected to Probation’s failure to apply the Official Victim Enhancement to Count

1. 4 (Presentence Report Final Disclosure, par. 36, PageID 205) As of the date of the filing of

this memorandum, there are outstanding objections. Probation’s stated reasons for not applying

the official victim enhancement is that Pitts never spoke of a specific individual or individuals as

the target of the offense. (Id.) This assertion by Probation is factually incorrect. Pitts’ goal was

to kill military personnel. For instance, on June 15, 2018, in a surreptitiously recorded

conversation, Pitts stated the following:

         DP:     You wanna hit places, hit some of these army bases.
         UCE:    Yeah.
         DP:     Okay I ain’t-I ain’t mad at you when you hit them.
         UCE:    Yeah, yeah.
         DP:     Hit them, kill them.
         UCE:    Yeah, yeah.

         Pitts further stated:

         DP:  The ones I would kill off and stuff like that would be the Marines. ‘Cause that’s
              all they-they already know what they gonna do. The Marines.
         UCE: Yeah right. The Marines, they’re blood thirsty. That’s what they want.
         DP: So there would be no hesitation on that part. None whatsoever.


4
    The defendant also had multiple objections to the PSR.


                                                 14
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 15 of 24. PageID #: 250



          UCE: No hesitation with taking off the head of a Marine? Taking off a jarhead?
          DP: No it wouldn’t. It wouldn’t. ‘Cause just like if I may walk up to a person, can
               you-can you explain to me where this uh place is on the map and they be like
               yeah, it’s a wrap.

          As Pitts’ plan for death and destruction evolved, he finally settled on inflicting carnage at

a July 4 parade in Cleveland. This carnage was to be inflicted in the form of a van packed with

explosives in front of the USCG station, as well as explosives secreted in remote control cars

carrying American flags. On July 1, 2018, Pitts was shown a remote control car by the UCE that

was purportedly packed with explosives. Pitts told the UCE that he liked the car. The UCE

asked Pitts if he thought the car would work in an attack. Pitts responded, “hell yeah.” Pitts told

the UCE that he believed the BB’s should be replaced with pieces of cut up metal, because “if

BB’s hit you, you can still live, but if shrapnel hits you— it will tear you up.” Pitts suggested to

the UCE that the remote control car be used as a distraction and rolled underneath a police car or

federal agent car and detonated, and that the larger bomb then be detonated. Pitts also suggested

to the UCE that these remote control cars packed with explosives be given to the children of

military personnel to play with at the parade, so that the children would unwittingly detonate the

bombs. Pitts also suggested to the UCE that the children of military personnel be given the cars

as “gifts,” so that the children could take the cars home and unwittingly blow up their own

houses.

          Clearly, these cited instances demonstrate that Pitts’ crimes were motivated by a hatred

for U.S. Military personnel, particularly those who had served overseas in the Middle East, such

that would warrant the imposition of the “official victim” enhancement. To state that Pitts

targeted only government buildings is factually inaccurate.

          Law in this circuit also supports the imposition of the “official victim” enhancement to

Count 1 of the Indictment. In U.S. v. Manns, 690 Fed. Appx. 347, the Sixth Circuit Court of



                                                   15
      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 16 of 24. PageID #: 251



Appeals upheld the application of the three level “official victim” enhancement where Manns, an

inmate at an Ohio penitentiary sent supposed anthrax powder to the Summit County Prosecutor’s

Office using the name of an individual in prison that Manns was seeking revenge against.

Manns argued that his crime was not motivated by the victims’ status as government officials,

but rather was motivated by his desire to seek revenge against another prison inmate. The Sixth

Circuit rejected Manns argument noting that Manns “specifically sent the letters to government

offices that had a history with Penn, using Penn’s name, to create problems for Penn. This is

sufficient to show that Manns was ‘motivated by’ the government status of the recipients.”

Manns at 351-52. Manns also argued that the sentencing enhancement was improperly applied

because the letters were sent to government offices, not specified individuals as required by the

Guidelines. Manns claimed that because the letters were addressed to the Summit County

Prosecutor’s Office and the Clerk of Courts’ Office, not specified individuals, the enhancement

did not apply. The Court also rejected this argument. People employed by both the Summit

County Prosecutor and Clerk of Courts opened these letters. In Manns the Court held, that “a

threat does not need to be directed at a named individual to meet the requirements of the official

victim enhancement.” Manns at 353 citing United States v. Mattison, 946 F,2d 896, 1991 WL

213760, at *3 (6th Cir. 1991). The Sixth Circuit then went on to cite similar holdings in other

circuits.

        Applied to the facts in this case, while Pitts did not target victims by name, he did target

as the victims of his crime, individual military personnel that he desired to kill. While probation

is accurate that physical U.S. owned buildings were surveilled to effect this goal, the underlying

goal was to kill U.S. Military people.




                                                 16
        Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 17 of 24. PageID #: 252



          U.S. v. Hudspeth, 208 F.3d 537 (6th Cir. 2000) also supports the application of the

“official victim” enhancement in this case. Hudspeth sent a threatening communication to the

prosecuting attorney for Hamilton County, Ohio, Joe Deters. In Hudspeth, the Court held that

although Deters suffered little to no injury from the receipt of the threats, the application of

§ 3A1.2(a) depends on the victim’s status, not whether he or she suffered harm. Applied to the

facts of Pitts’ case, Hudspeth stands for the proposition that while Pitts was not successful in

actually completing the terroristic acts that he was planning,§ 3A1.2(a) still applies. Insofar as

Pitts was charged with an attempt crime, he nonetheless is subject to the application of this

guideline provision.

          In conclusion, given the facts and legal authority cited herein, the government objects to

probation not applying the three level “official victim” enhancement in § 3A1.2(a) as

contemplated by the parties.

III.      ADVISORY SENTENCING GUIDELINE CALCULATIONS

          There is a difference between the guideline calculation contemplated by the parties and

the guideline calculation calculated by the Probation Department. The following represents the

guideline calculation of the parties:

    Attempt to Provide Material Support or Resources to a Foreign Terrorist Organization

    Base offense level                                                    26     § 2M5.3(a)
    Intent, knowledge or reason to believe that support would be used      2     § 2M5.3(b)(1)(E)
    to commit a violent act
    Terrorism Enhancement                                                 12     § 3A1.4(a) 5
    Official Victim Enhancement                                            3     § 3A1.2(a)
    Subtotal                                                              43



5
 Because the terrorism enhancement is applicable to this case, Defendant’s criminal history
category is VI, pursuant to USSG § 3A1.4(b).




                                                  17
      Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 18 of 24. PageID #: 253




 Threats against the President of the United States
 Base offense level                                                      12    § _2A6.1(a)(1)
 Subtotal                                                                12

 Threats against Immediate Family Members of the President of the United States
 Base offense level                                            12 § _2A6.1(a)(2)
 Subtotal                                                      12

 Multiple Count Adjustment Guideline § 3D1.4
 Highest Group Offense Level                                                        43


       The Probation Department’s calculations are slightly different. As to Count 1, the

offense of Attempt to Provide Material Support to an FTO, Probation’s calculated adjusted

offense level was 40. As to Count 2, the offense of Threats Against the President of the United

States, Probation’s calculated adjusted offense level was 18. And finally, as to Count 3, the

offense of Threats Against Immediate Family Members of the President of the United States,

Probation’s adjusted offense level was 18.

       The difference in guideline calculation is not significant insofar as the parties have

entered into an agreement for a binding sentence. The government requests that the Court impose

the agreed upon sentence of 168 months and a lifetime of supervised release. Whether the Court

utilizes the guideline calculation of the parties or of probation, the agreed upon sentence of the

parties inures to the benefit of the defendant, insofar as it is below the statutory maximum

sentence of imprisonment applicable to Count 1 which is 20 years of imprisonment.

IV.    SENTENCING RECOMMENDATION AND ANALYSIS OF THE SECTION

3553(a) FACTORS

       The government recommends that the Court impose the binding term of imprisonment

contemplated by the parties. This is a sentence of imprisonment below the sentence called for by

the advisory sentencing guidelines, and is the appropriate sentence after consideration of all of


                                                 18
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 19 of 24. PageID #: 254



the factors under 18 U.S.C. §3553(a). The Court should impose a 168 month sentence for Count

1, a 60 month sentence for Count 2, and a 60 month sentence for Count 3, and run the sentences

concurrently.


      a) A 168 month or 14 year sentence is appropriate after consideration of the relevant
         Section 3553(a) factors.

       After calculating the advisory guidelines range, the Court must consider the factors listed

at 18 U.S.C. § 3553(a). Title 18, United States Code, Section 3553(a) states, in pertinent part:

          (a) Factors to be Considered in Imposing a Sentence. The court shall impose a
              sentence sufficient, but not greater than necessary, to comply with the
              purposes set forth in paragraph (2) of this subsection. The court, in
              determining the particular sentence to be imposed, shall consider:

                (1) the nature and circumstances of the offense and the history and
                    characteristics of the defendant;

                (2) the need for the sentence imposed;

                    (A) to reflect the seriousness of the offense, to promote respect for the
                    law, and to provide just punishment for the offense;
                    (B) to afford adequate deterrence to criminal conduct;
                    (C) to protect the public from further crimes of the defendant; and
                    (D) to provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the most
                    effective manner;

                (3) the kinds of sentences available;

              (4) the kinds of sentences and the sentencing range established [by the
          Sentencing Guidelines];

                (5) any pertinent policy statement [from the Sentencing Commission];

              (6) the need to avoid unwarranted sentencing disparities among defendants
          with similar conduct; and

                (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).




                                                 19
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 20 of 24. PageID #: 255



       Although the Court must consider all of these factors, in this case, the most pertinent are

the nature and circumstances of the offense, the history and characteristics of the defendant, the

need to protect the public, and the sentencing range established by the sentencing guidelines.

               1.) The Nature and Circumstances of the Offense

       Certain aspects of this case deserve special consideration by the Court when imposing

sentence.

       First, it is important to consider that at the heart of this case is Pitts’ desire to assist al

Qaeda, a foreign terrorist organization in inflicting harm on the United States. Pitts’ hatred for

the United States and its military ran so deep that he was willing to kill for it. While Pitts’

primary target was the military, civilian casualties were also acceptable to him.

       Second, Pitts’ plan to detonate a bomb was devised by him in an effort to not only be

symbolic, but also to maximize the potential for human carnage. It was not inconsequential

that Pitts chose the July 4 holiday as the day for a terrorist attack. That this holiday is arguably

the most significant as a nation was not lost on Pitts. Launching an attack on this day would

have not only the intended symbolic effect, but also guaranteed that more people would be out

and about, thereby maximizing deaths. Choosing to detonate this bomb in downtown

Cleveland where holiday festivities would be taking place and crowds were gathered, increased

exponentially the potential number of human casualties.

       Third, Pitts was earnest in his desire to provide support to al Qaeda. While early in his

evolution, Pitts’ support of terrorist activities was limited to statements made online, this

changed. By mid-2018, Pitts was taking active steps to facilitate what he believed was an

impending attack. Pitts engaged in several planning meetings with someone he believed to be

an al Qaeda operative; he conducted active reconnaissance of would-be targets, photographing




                                                   20
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 21 of 24. PageID #: 256



and videoing the same; and he provided his reconnaissance footage of would-be targets to

individuals that he believed to be al Qaeda operatives. Pitts also showed initiative in

identifying a second target for attack, Philadelphia, a city he admittedly was more familiar with.

When given an opportunity to extract himself from the terrorist plot, he failed to do so, instead

telling the individual whom he believed to be an al Qaeda operative to “keep building (the

bomb).” In short, Pitts never expressed hesitation in the fact that he wanted this July 4 attack to

happen. When conversation became very graphic about the bloodshed and carnage that would

occur, he stated “I don’t give a f--k.” He wanted this to happen. Moreover, he even expressed

a desire to stand in the sidelines while it did and observe his handiwork.

       Fourth, Pitts, even in the face of arrest, did nothing to stop what he believed was an

impending terrorist attack. When Pitts was interviewed he denied knowing the UCE well and

offered little information. During this interview Pitts was repeatedly asked if he knew of

anything regarding July 4. Pitts indicated he knew nothing about anything happening on July 4.

Pitts failed to mention anything about his planning or others’ planning for a July 4 attack.

               2.) The History and Characteristics of the Defendant

       Pitts is 50 years old, with a criminal history dating back to 1987. While some of his

criminal convictions are non-violent, many are not. The violent offenses include convictions

for Robbery in 1989, Domestic Violence in 1990, and Robbery in 1993. Pitts has no stable

employment history. He is not married. Pitts was evaluated for competency after his arrest and

found to be competent, however, diagnosed with two mental health conditions as set forth in




                                                 21
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 22 of 24. PageID #: 257



the competency evalution. 6 While Pitts has some reported mental health history, it is not

substantially documented in records received during this investigation.

       Pitts was interviewed as part of the pre-sentence process. His statements regarding

acceptance of responsibility border on non-acceptance. Pitts has no genuine remorse for his

crimes, rather sees himself as a victim, regretting that he “. . .got tied up in this and would not

have gotten involved.” Pitts also claimed to Probation that he had no intention to carry out the

acts expressed to the UCE. These post-hoc statements by Pitts are absolutely not supported by

Pitts’ statements and actions in connection with this investigation. This lack of remorse is

perhaps the greatest reason that Pitts is a danger to the community and must be incapacitated

for a significant number of years.

               3.) The Need to Protect the Public

       Demetrius Pitts is a dangerous person. The atrocity that he not only condoned, but

helped plan is mind boggling. The consequences of Pitts connecting with the wrong people

(i.e. real terrorists) instead of the federal government is frightening. No doubt, left unchecked,

Pitts would have continued to seek out and would have eventually found the people he was

looking for—real terrorists. More disturbing perhaps is that both immediately after arrest, and

even more than a year after his arrest, Pitts still has no remorse. There is no greater danger to

the community than an individual with no remorse, no insight into the wrongness of this

thinking, and an attitude of victimization. Pitts is a legitimate candidate for an extended prison

term and a lifetime of supervised release. Continued monitoring of Pitts even after release from

incarceration, provides some framework for continued protection of the public.



6
 Because this memorandum is a public filing, the government will not identify those ailments.
Rather, the government refers the Court to the competency report.


                                                  22
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 23 of 24. PageID #: 258



               4.) The Applicable Sentencing Guidelines Range

       The Court must consider—indeed, must start with—the advisory sentencing range

determined by the application of the United States Sentencing Guidelines. 18 U.S.C. §

3553(a)(4); Gall v. United States, 552 U.S. 38, 49-50 (2007). Taking the calculation of

either the parties or Probation, the advisory sentencing guideline range is 360 months to

life imprisonment. Here, the parties have considered the facts unique to this case, the

history and characteristics of the defendant, and the need to protect the public in

fashioning what they believe is an appropriate sentence for the conduct at issue.

V.     CONCLUSION

       Based on consideration of the advisory sentencing guidelines range and the Section

3553(a) factors identified above, the appropriate sentence for this defendant is 168 months of

imprisonment, and a lifetime period of supervised release. The government asks the Court to

impose this sentence agreed upon by the parties.


                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ Michelle M. Baeppler
                                                       Michelle M. Baeppler (OH: 0065378)
                                                       Assistant United States Attorney
                                                       Federal Building
                                                       2 South Main Street, Room 208
                                                       Akron, OH 44308
                                                       (330) 761-0519
                                                       (330) 375-5492 (facsimile)
                                                       Michelle.Baeppler@usdoj.gov




                                                 23
     Case: 1:19-cr-00035-SO Doc #: 42 Filed: 02/03/20 24 of 24. PageID #: 259



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of February, 2020 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Michelle M. Baeppler
                                                       Michelle M. Baeppler
                                                       Assistant U.S. Attorney




                                                  24
